Title: Enclosure: Edmund Randolph to John Jay: Private, 16 August 1795
From: Randolph, Edmund
To: Jay, John



Private
Philadelphia August 16. 1795.
Sir

I have forwarded, agreeably to your Excellency’s request, the letter, which you inclosed to me for General Lee.
It was always my intention to inform you of the President’s final act on the treaty. This being now taken by an assurance in writing to Mr. Hammond that it would be immediately ratified; and the necessary forms being on the point of completion, little need be added on that head. But candor induces me to explain to you some opinions, produced by a recent occurrence, relative to an immediate exchange of ratifications.
You know, sir, the sentiments, which I have always entertained, and still entertain, upon the treaty. To dictate the terms we could not expect; and therefore the single question with me was, whether under all circumstances, the pleasant things did not outweigh the unpleasant. My mind told me, that in this view we ought to ratify. So that upon the treaty itself, I have been constantly prepared to give my affirmative. But the late order for seizing our provision-vessels goes beyond the treaty; and required, that for the sake of national dignity, and of silencing the complaint of the French, one effort ought to be made for removing that order out of the way. To exchange ratifications, and afterwards object, was a feeble and unavailing expedient. The means of rendering the effort effectual seemed to consist in not consummating the treaty, until the minister who was to exchange, should urge the rescinding of the order, and, upon being refused, should receive further instructions. I saw no danger of losing the treaty by this measure; because the President might as well have the ratifications exchanged a few months hence, as now; and the difference of time between an immediate exchange and a future one would have been but a few weeks—the space sufficient for the passage of the papers from London, if the British king should assent to the exchange being made in the United States. I had a hope too, that even if the order was not withdrawn, by that time the present campaign, which is probably the last, would be so far advanced, and the French harvest would have banished famine to such a degree, that we should have avoided the suspicion of a desire to cooperate in the attempt to starve France. I was persuaded also, that the treaty will for the most part be postponed for its effect, until congress shall pass auxiliary laws. I doubted too, whether the surrender of the posts would be much quickened by concluding the treaty immediately; since I feared, that the unexpected waste of this summer, without its completion, might prompt the British government to take a further time.
The President was occupied until the 13th. of July in considering, what was to be done; and then decided on a course, somewhat analogous to these ideas. He left Philadelphia on the 15th.; and about a week afterwards I sent down to him at Mount Vernon the draught of a memorial to Mr. Hammond upon the subject of the treaty. From the blunder of the postmaster in Alexandria; And the great floods of rain; his instructions and the memorial were not returned to me, until the 6th. of August. Alth⟨o⟩ I was at perfect liberty to announce publickly the President’s decision, and was rather urged to do so; yet I held it best to keep him at liberty to mature the business farther; and accordingly he on thursday last thought proper to take A course, very different from that which he first projected. In that course I acquiesed, and shall certainly support it to the best of my faculties.
I make these last observations; because from something which I have seen, I am confident, that it has been supposed, that unnecessary delay has occurred and for a purpose, not reconcileable with a friendship to the treaty. In this view, I will go into the following statement of the papers, which I had drawn, upon the plan, which the President at first preferred.
These were a memorial and instructions.
The memorial declared, that the President would ratify, upon the provision order being laid aside: that If this was not done, the President would take the subject into farther consideration: that the doing of this should be the only obstacle to the pursuing of the advice of the Senate: that in order however to produce perfect cordiality, the king was invited 1. to provide by some clear distinction against the impressment of our citizens: 2. to reconsider the compensation of the negroes: 3. to cause the execution of the 7th. article to be expedited and the expence thereof lessened: 4. to give instructions against the vexations of privateers, and the rigours of some of the American admiralties. The reason, why I again brought up the negroes was, that, as the amount would to the British nation be small; so the King might, upon reconsideration, be desirous of giving the best chance for conciliation by removing one of the chief irritations.
You perceive, sir, that there was no ultimatum in all this; nor yet the semblance of one, except as to the provision-order, which could be an obstruction for only a few months more.
The instructions went upon a broader scale; but as the negotiation under them was subsequent to the ratification, it was referred to the discretion of the minister to endeavour to procure a greater latitude of advantages, than we enjoy. This being so familiar a practice, that I need not detail the particulars of that instrument.
I ought to add, that the reason, why a memorial was at all thought of, was, that the President at first believed (as I confess I did) that he could not ratify, until the new suspending article was agreed to by the British king. It thereby became necessary to assure him in writing, that we affected no delays; and meant to ratify, if the provision order was abolished.

I will thank you to permit Mr. King and Colo. Hamilton to see this letter; and I beg you to receive the tender of that respect and esteem, with which I have the honor to be sir
Yr. Excellency’s mo. ob. serv.
Edm: Randolph
